UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-05992 JAPAN SMALLER CAPITALIZATION FUND, INC. (Exact name of registrant as specified in charter) Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Address of principal executive offices) Masashi Terachi Japan Smaller Capitalization Fund, Inc. Two World Financial Center Building B, 18th Floor New York, New York 10281-1712 (Name and address of agent for service) Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: February 28, 2014 Date of reporting period:March 1, 2013 -May 31, 2013 JAPAN SMALLER CAPITALIZATION FUND, INC. SCHEDULE OF INVESTMENTS IN SECURITIES OF UNAFFILIATED ISSUERS May 31, 2013 % of Market Unrealized Net Shares Cost Value Gain or Loss Assets JAPANESE COMMON STOCKS Automotive Equipment and Parts Musashi Seimitsu Industry Co., Ltd. $ $ $ Ball joints, camshafts, and gears Kinugawa Rubber Industrial Co., Ltd. Manufactures automative rubber and synthetic resin Press Kogyo Co Ltd. Chassis frames, axles, and suspensions Tachi-S Co., Ltd. ) Child transformation seats, seat components, and rotating units Toyo Tire & Rubber Co., Ltd. Manufactures and sells various tires Total Automotive Equipment and Parts Banks and Finance Fuyo General Lease Co., Ltd. Machinery leasing Hitachi Capital Corporation Financial services Total Banks and Finance Chemicals and Pharmaceuticals Adeka Corporation ) Resin products Central Glass Co., Ltd. ) Glass and Chemicals Nichi-Iko Pharmaceutical Co., Ltd. Medical drugs Rohto Pharmaceutical Co., Ltd. Pharmaceuticals manufacturer Taiyo Holdings Co., Ltd. Manufactures and sells resist inks for printed circuit boards Total Chemicals and Pharmaceuticals Construction and Engineering Hajime Construction Co., Ltd. Detached houses Nippo Corporation Constuction business and manufacture and sale of asphalt mixtures Total Construction and Engineering Electronics Fuji Machine Mfg. Co., Ltd. ) Automated assembly machines Hitachi Kokusai Electric Inc. Wireless communication equipment Mimasu Semiconductor Industry Co., Ltd. ) Silicon and gallium Nippon Chemi-Con Corporation ) Electronic components and circuit products Sato Corporation Automation recognition systems Siix Corporation ) Video, audio, and office equipment Total Electronics % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Food Manufacturing Warabeya Nichiyo Co., Ltd. $ $ $ Prepared boxed lunches Total Food Manufacturing Information and Software DTS Corporation Information technology services Otsuka Corporation Computer information system developer Square Enix Holdings Co., Ltd. ) Entertainment software Toei Company Ltd. Movies, television programs, and video software Total Information and Software Iron and Steel Hanwa Co., Ltd. ) Steel imports/exports Neturen Co., Ltd. ) Induction hardening equipment Yamato Kogyo Co., Ltd. Structural steel products and railway track accessories Total Iron and Steel ) Machinery and Machine Tools Asahi Diamond Industrial Co., Ltd. ) Instruments and machines for diamond objects Disco Corporation Precision cutting, grinding, and polishing machines Trusco Nakayama Corporation Industrial machinery Total Machinery and Machine Tools ) Miscellaneous Manufacturing Asahi Intecc Co., Ltd. Medical tools Hogy Medical Co., Ltd. Medical supply products Nichiha Corporation Armoring materials Total Miscellaneous Manufacturing Real Estate and Warehouse Daibiru Corporation Leases office buildings, apartments and hotels Total Real Estate and Warehouse Retail Arcs Company, Limited Supermarkets and discount stores Asahi Co., Ltd. Bicycles, parts and accessories Heiwado Co., Ltd. Supermarkets Kusuri No Aoki Co., Ltd. ) Sells pharmaceutical products and cosmetics Pal Co., Ltd. Apparel Xebio Co., Ltd. ) Sporting goods Total Retail % of Market Unrealized Net Shares Cost Value Gain or Loss Assets Services Daiseki Co., Ltd. $ $ $ ) Waste disposal Message Co., Ltd. ) Nursing facilities NEC Networks & System Integration Corporation Communication systems Nihon M&A Center Inc. Provides merger and acquisition brokerage services Rakuten, Inc. Manages consumer websites Total Services Transportation Kintetsu World Express Inc. Distribution services Senko Co., Ltd. Trucking and warehousing Total Transportation Wholesale Inabata & Co., Ltd. Sells chemicals and other products Paltac Corporation Daily necessities Total Wholesale TOTAL JAPANESE COMMON STOCKS INVESTMENTS IN FOREIGN CURRENCY Japanese Yen Non- interest bearing account TOTAL INVESTMENTS IN FOREIGN CURRENCY TOTAL INVESTMENTS OTHER ASSETS LESS LIABILITIES, NET NET ASSETS Aggregate gross unrealized appreciation for all securities in which there is an excess of value over tax cost was $26,810,691. Aggregate gross unrealized depreciation for all securities in which there is an excess of tax cost over value was $8,894,576. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of May 31, 2013: Japanese Yen $1.00 The tax basis of investments, exclusive of investments in foreign investments of $2,145,872 at May 31, 2013 was $245,603,708.The following table summarizes the valuation of the Fund's investments by fair value hierarchy levels as of May 31, 2013.Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). Level Investments in Securities Level 1 Equity Securities Foreign Currency Level 2 0 Level 3 0 Total During the periodendedMay 31, 2013, there were no transfers between Level 1 and Level 2 and the Fund did not hold any instruments which used significant observable inputs (Level 3) in determining fair value. Item 2.Controls and Procedures. (a)The Registrant’s Principal Executive Officer and Principal Financial Officer evaluated the Registrant’s disclosure controls and procedures within 90 days of the filing of this report and concluded that they were effective in providing reasonable assurance that the information required to be disclosed by the Registrant in its reports or statements filed under the 1934 Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the Securities and Exchange Commission. (b)There were no changes in the Registrant’s internal control over financial reporting that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. (a)Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are attached hereto as an exhibit. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. JAPAN SMALLER CAPITALIZATION FUND, INC. By:/s/ Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:July 23, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ Masashi Terachi Masashi Terachi, President (Principal Executive Officer) Date:July 23, 2013 By:/s/ Robert Kleinman Robert Kleinman, Treasurer (Principal Financial Officer) Date:July 23, 2013
